Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 1 of 22 PageID #: 87



                            MILMAN LABUDA LAW GROUP PLLC
                                               3OOO   MARCUS AVENUE
                                                      SUITE 3W8
                                              LAKE SUCCESS, NY 11042


                                              TELEPHONE (s16) 328-8899
                                               FACSIMTLE (516) 328-0082
Author: Jamie S. Felsen' Esq - Member
Direct E-Mail Addrcss: jamie@mllaborlaw.com
Dircct Dirl: (516) 303-1391

 October 26,2020

VIA ECX'
 Magistrate Judge Steven L. Tiscione
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Courtroom N5 04
 Brooklyn, New York ll20l

          Re:      Star Auto Sales of Queens LLC v. Hanie Iskander, el al
                   Case No.: 1:1          1-RPK-ST

 Dear Judge Tiscione:

        This firm represents Plaintiff Star Auto Sales of Queens LLC dlbla Star Subaru in the
 above-referenced action.

        Plaintiff respectfully submits this motion, pursuant to Fed. R. Civ. Proc. 37, seeking an
 order compelling Defendant, Hanie Iskander, to produce documents that he was previously
 directed to produce.

       On August 4,2020,following Defendant Iskander's deposition, Plaintiff sent an e-mail to
 Defendant Iskander memorializing twenty-four (2a) requests for documents/information that were
 made at Defendant Iskander's deposition. (A copy of the August 412020 e-mail containing the
 24 document demands is annexed hereto as Exhibit "A').

         On September 8, 2020, after Defendant Iskander refused to answer certain questions at his
 deposition and failed to produce the documents requested of him at his deposition, the Court, inter
 alia, ordered Defendant Iskander to "produce documents as requested or specifically identiff
 which documents he does not possess by October 8,2020." (A copy of the Order is annexed
 hereto as Exhibit *B').

         On October7,2D2},Defendant Iskander served a response to document demands to which
 he previously responded and which were not responsive to the document demands requested in the
 August 4,2021) e-mail. After Plaintiff informed Defendant Iskander of same, on October 16,2020,
 Defbndant Iskander responded to the August 4,2020 document demands. (A copy of Defendant
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 2 of 22 PageID #: 88
Magistrate Judge Steven L. Tiscione
United States District Court Eastern District ofNew York
October 26,2020
P   age l2
Iskanderrs October 1612020 response to the discovery demands is annexed hereto as Exhibit
.(C)t). However, Defendant Iskander's responses contain numerous deficiencies which I informed
him about on October 16, 2020. Despite my attempts to have Defendant Iskander cure his
deficiencies, he has refused, stating that he has already responded and he has no involvement with
the claims against him, a statement he has repeatedly made throughout this litigation in an attempt
to avoid his discovery obligations. (A copy of Defendant Iskander's October 2612020 e-mail
is annexed hereto as Exhibit "D").

     Below is a summary of the requests for which Defendant Iskander has refused to produce
responsive documents:

     2.   Copy of your current driverts license.

Upon information and belief, Defendant Iskander has used various aliases to hide behind his
fraudulent conduct. His driver's license will provide discoverable information regarding his true
identity and should be produced.

     7,   The double-sided document you were viewing during your deposition that lists New
          Vision Advertising's clients.
                                           o'You can find it on the previous website" apparently
In his response, Defendant Iskander states
referring to New Vision Advertising's website which he has altered during the instant litigation.
HowevJr, Defendant Iskander is obligated to produce the actual documents that he was viewing
during his deposition. Plaintiff is not obligated to perform its own independent search for
responsive documents.

     8.   Complete the attached 4506-T so that we can obtain the tax returns for New Vision
          Advertising for 20 10 -2016.
     g.   Tax returns for Hanie Iskander/John Alexander since 2010. If you do not have any
          of the tax returns, complete a form 4506-T and provide to me.

In his response, as he states in most of his responses, Defendant Iskander states "I do not have any
related document to previous businesso'. However, Defendant Iskander is obligated under Fed.
R.Civ. Proc. 34 to produce documents not only in his possession, but also documents in his custody
or control. Therefore, he should be directed to complete Form 4506-T so that Plaintiff can obtain
the tax retums.

     10. Tax returns for Nagwa Youseif since 2010. If you do not have any of the tax returns'
         complete a form 4506-T and provide to me.
     17. The bank account number for Nagwa Youseifs Bank of America account.
     23. All documents regarding Nagwa Youseifs position as Executive Producer with New
          Vision and NV as previously indicated on New Vision's                            website,
          ttwww.nvadvertisin g.nettt
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 3 of 22 PageID #: 89
Magistrate Judge Steven L. Tiscione
United States District Court Eastern District of New York
October 26,2020
Page l3
In response to each of these demands, Defendant Iskander states that Nagwa Youseif was never
involved in the business of New Vision Advertising. While Defendants are entitled to defend the
claims by asserting that Nagwa Youseif was not involved in New Vision Advertising (even though
its website listed h.t as Executive Producer of New Vision until they removed same during this
litigation), this defense does not absolve them of their discovery obligations to produce responsive
documents in their possession, custody or control.

    11. Copy of insurance licenses

Again, Defendant Iskander states "I do not have any related document to previous business.
H6wever, when I met and conferred with him to resolve the issues discussed herein, I clarified to
Defendant Iskander that this demand has nothing to do with his previous business and instead
addresses his deposition testimony that he is currently licensed in the insurance
industry. However, he responded nonsensically to Plaintiff s deficiency letter, as he did to all of
the issues raised therein, by stating that he has already responded to all of Plaintiff s requests and
he has no involvement with the claims against him. As the Court previously explained to
Defendant Iskander, his belief that he did nothing wrong does not absolve him of his discovery
obligations.

    12. The full names, last known addresses, and phone numbers for Kristy and Anita' the
        two o|Iice employees that worked on Star Subaru for New Vision Advertising
    14. The names, addresses and telephone numbers of the four (4) companies that
        performed mailings for New Vision Advertising

Again, Defendant Iskander states that he does not have any documents related to his previous
business. However, these requests are for information, not the production of documents.

    15. Cell phone records establishing all communications with Douglas Filardo

In response to Defendant Iskander's response "I do not have any record ofprevious business since
2017';,Plaintiff requested that he provide the cell phone number and the identity of the provider
he used when he communicated with Douglas Filardo conceming New Vision and informed
Defendant Iskander that Plaintiff will provide Defendant Iskander with an authorization so that
plaintiff can obtain responsive documents. However, Defendant Iskander responded nonsensically
that he has already responded and he has no involvement with the claims against him.

    18. The bank account number       for New Vision's Wells Fargo account.

In its deficiency letter, Plaintiff clarified that it meant to request the identity of the bank account
number for New Vision's Suntrust Bank account (not Wells Fargo) with whom he testified New
Vision hafl an account. However, Defendant Iskander responded nonsensically that he has already
responded and he has no involvement with the claims against him.
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 4 of 22 PageID #: 90
Magistrate Judge Steven L. Tiscione
United States District Court Eastern District ofNew York
October 26,2020
Page l4
       22. All documents related to any lawsuit or criminal proceedings in which you were
          involved.

Defendant Iskander responded "I do not have any related document". However, Defendant
Iskander is obligated under Fed. R.Civ. Proc. 34 to produce documents in his possession, custody
or control. Therefore, if the attorney that represented him in any prior civil or criminal cases has
rcsponsive documents, Defendant Iskander should be directed to obtain them from him or her and
produce them to Plaintiff.

       24. All screenshots you took of Plaintiffs documents during your deposition.
                                o'What screenshots?" During the meet and confer, Plaintiff
Defendant Iskander responded
reminded Defendant Iskander that during the deposition, he took pictures of the screen and he
needs to produce those pictures. However, Defendant Iskander responded nonsensically that he
has already responded and he has no involvement with the claims against him.

        Lastly, in response to demands nos. 3-6,13,16, and 19-21, Defendant Iskander states he
"do[es]not have any related document to previous business". However, based on Defendant
Iskander's repeated statements that he has no involvement with the claims against him and his
failure to produce any documents in this litigation, it appears that Defendant Iskander did not
attempt to locate documents responsive to these demands.

          Accordingly, Plaintiff seeks an Order directing Defendant Iskander to respond to each of
the demands discussed herein.

                                              Respectfully submitted,

                                              /s/ Jamie S. Felsen

 cc:      Hanie Iskander a/k/a John Alexander (via email: jalexander@myhst.com)
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 5 of 22 PageID #: 91




                                                   664))
              EXHIBIT
           Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 6 of 22 PageID #: 92

Jamie Felsen

From:                                Jamie Felsen
Sent:                                 Tuesday, August 4,2020 10:41 AM
To:                                  jalexander@myhst.com
Cc:                                   Jeremy Koufakis
Subiect:                              Star Auto Sales of Queens LLC v. lskander



Mr. Alexander,

This email memorializes the documents we requested at your deposition that you produce:

      L.   Copyofyourcurrent passport
      2.   Copy of your current drive/s license.
      3.   All communications and documents, including, but not limited to, correspondence, notes, transcripts, facsimiles,
           emailsandrelatedmetadata(includingbutnotlimitedtoemailstoandfromboth'i@,,
           and   "ialexander@mvhst       ), transmission records, text messages, instant messages, phone messages,
          voicemails, or audio or video tapes, and emails related to any communications between you and Ansira
          concerning work to be performed for Star Auto Group and/or Filardo.
      4.  All communications (including but not limited to emails and text messages) between you and Douglas Filardo
          and/or Motorsports Advertising concerning Star Auto Sales of Queens LLC, including but not limited to, services
          you and or New Vision Advertising performed for Star Auto Sales of Queens LLC on behalf of Douglas Filardo
          and/ or Motorsports Advertising.
      5. All communications (including but not limited to emails and text messages) between you and Douglas Filardo
          and/or Motorsports Advertising concerning the lawsuit filed by Star Auto Sales of Queens LLC against you.
      6. All documents received by New Vision Advertising and/or Hanie lskander from Subaru's corporate office
          authorizing the use of certain images in advertisements for Star Subaru.
      7. The double-sided document you were viewing during your deposition that lists New Vision Advertising's clients.
      8.  Complete the attached 4506-T so that we can obtain the tax returns for New Vision Advertising for 2OLO-2O16.
      9. Tax returns for Hanie lskander/ohn Alexander since 2010. lf you do not have any of the tax returns, complete a
          form 4506-T and provide to me.
      10. Tax returns for Nagwa Youseif since 2010. lf you do not have any of the tax returns, complete a form 4505-T
          and provide to me.
      11. Copy of insurance licenses
      12. The full names, last known addresses, and phone numbers for Kristy and Anita, the two office employees that
          worked on Star Subaru for New Vision Advertising
      13. All checks issued to Kristy and Anita
      14. The names, addresses and telephone numbers of the four (4) companies that performed mailings for New Vision
          Advertising
      15. Cell phone records establishing all communications with Douglas Filardo
      16. Sample of an invoice for New Vision Advertising
      17. The bank account number for Nagwa Youseif s Bank of America account.
      18. The bank account number for New Vision's Wells Fargo account.
      19. All documents related to the payment/transfer of money from Motorsports Advertising, Douglas Filardo, and/or
          Francine Filardo to New Vision Advertising and or Hanie lskanderlohn Alexander.
      29. All bank records and statements related to deposlts lnto and wlthdrawals from any bartk accourtt olt[u whiclt Llte
          dcfcndants and/or Ncw Vlslon Advertisirrg are or werc ir siglral.ory while perfornritrg work for Douglas
          Fila rdo/Motorsports Advertising
      21. All documents, including, but not limited to, correspondence, notes, transcripts, facsimiles, emails and related
          metadata (including but not limited to emails to and from both "iohn@nvadvertisins.net" and
       Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 7 of 22 PageID #: 93
        "ialexander@mvhst         ), transmission records, text messages, instant messages, phone messages, voicemails,
        or audio or video tapes, and emails related to any communications between Defendants and Star Auto Group
        andlor Filardo concerning work to be performed for Star Auto Group and/or Filardo.
    22. All documents related to any lawsuit or criminal proceedings in which you were involved.
    23. All documents regarding Nagwa Youseifs position as Executive Producer with New Vision and NV as previously
        indicated on New Vision's website, "www.nvadvertising.net"
    24. All screenshots you took of Plaintiffs documents during your deposition.

Please produce these documents on or before August t8,2O2O



Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (51 6) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an aftorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notified that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notiff me immediately. Thank you.




                                                             2
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 8 of 22 PageID #: 94




                                                   668))
              EXHIBIT
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 9 of 22 PageID #: 95
  Case 1:19-cv-06791-RPK-ST Document 23 Filed 09/09/20 Page 1of 1 PagelD #: 82


                                              CIVIL MINUTN ENTRY

 BEI'ORB:                              Maqistrate Judqe Steven L. Tiscione


 DATE:                                 Seotember 8.2020



 TIME:                                 3 30   P.M.


 IIOCKET NTJMBER($:                    cV-r9-6791(RPK)


 NAME OF CASE($:                       STAR AUTO SALES OF OUEENS LLC -V- ISKANDER ET                           AI._

 FOR PLAINTIT'F(S):                    Felsen, Koulakis



                                       Iskander, pro se
 FOR DEFEI\DANT(S):


 NEXT CONFERENCE($:                    See   rulings belorv



 F'TRYCOURT REPORTER:                  3:30 - 3:45   (AT&T)

 RULINGS FROM MOTION HEARING:

                                         Plaiutitls MOTION to Cornpel [18] is granted in pzur ond derded in part.
 F'or rhe reasous discussed on the record,
 Delbndant shnll be deposed again and is directed to onswer the specit)c questions that he previously refused to answer.
 Detbudalt is also directed to produce doctunents as requested tlr specilically identity which documents he does not possess
 by October 8, 2020. The September 10,2020 contbreuce is cancelecl.
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 10 of 22 PageID #: 96




                                                   66C))
               EXHIBIT
       Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 11 of 22 PageID #: 97

Jamie Felsen

From:                             jalexander@myhst.com
Sent:                              Friday, October 16,2020 4:02 PM
To:                                Jamie Felsen
Subject:                          RE:QUESTION
Attachments:                      Answers for Jamie Qs.pdf



Aftached...
---Original Message---
From: "Jamie Felsen" <jamiefelsen@mllaborlaw.com>
Sent Friday, October 16, 2020   2:07 Pm
To:'Jalexander@myhst.com" <jalexander@myhst.com>
Cc: "Jeremy Koufakis" <jeremy@mmmlaborlaw.com>
Subject: RE: QUESTION

\Mllyou be sending responses todaY?


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notified that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notif, me immediately. Thank you.

From: Jamie Felsen
Sent: Monday, October 12,2020 3:57 PM
To: jalexander@myhst.com
Cc: Jeremy Koufakis <jeremy@mmmlaborlaw.com>
Subject: RE: QUESTION

These 24 questions are the ones that the judge directed you to respond to on September 9 in the attached Order which
you were required to respond to by Oct. 8. Please respond by the end of the week as they are already overdue.


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notitied that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notiff me immediately. Thank you.

From: ialexander@myhst. com < ialexander@myhst.com>
Sent: Monday, October 12,2020 3:54 PM
                                                             1
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 12 of 22 PageID #: 98




   I don't understand your   response. I made 24 requests for documents
   at your deposition which I memorialized in an email to you after your
   deposition. The judge ordered you to respond to each of them. What
   you sent is not responsive to these 24 requests, which, again, were
   the following:
   These are different than the question you have asked before the last
   cession! YOU KEEP COMING UP WITH DIFFERENT QUESTION!
   Have answered all your questions and i do not have any record of any
   realted document to previous business. Been out of business since
   2017 , all document were sent to Motorsport Advertising Doug Filardo.

     1.   Copy of your current passport / do not have one
     2.   Copy of your current driver's license. / this is not related to your
          case!
     3.   All communications and documents, including, but not limited to,
          correspondence, notes, transcripts, facsimiles, emails and
          related metadata (including but not limited to emails to and from
          both "john @ nvadve rtisi ng. net" and "jalexande r@ myhst.co m"),
          transmission records, text messages, instant messages, phone
          messages, voicemails, or audio or video tapes, and emails
          related to any communications between you and Ansira
          concerning work to be performed for Star Auto Group and/or
          Filardo. / I do not have any related document to previous
          business
     4.   All communications (including but not limited to emails and text
          messages) between you and Douglas Filardo and/or Motorsports
          Advertising concerning Star Auto Sales of Queens LLC,
          including but not limited to, services you and or New Vision
          Advertising performed for Star Auto Sales of Queens LLC on
          behalf of Douglas Filardo and/or Motorsports Advertising. /l do
          not have any related document to previous business
     5.   All communications (including but not limited to emails and text
          messages) between you and Douglas Filardo and/or Motorsports
          Advertising concerning the lawsuit filed by Star Auto Sales of
          Queens LLC against you. /l do not have any relatcd document to
          previous business
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 13 of 22 PageID #: 99




     6.  All documents received by New Vision Advertising and/or Hanie
         lskander from Subaru's corporate office authorizing the use of
         certain images in advertisements for Star Subaru. /l do not have
         any related document to previous business
     7. The double-sided document you were viewing during your
         deposition that lists New Vision Advertising's clients. You can
         find it on the previous website.
     8. Complete the attached 4506-T so that we can obtain the tax
         returns for New Vision Advertising for 2010-2016. I do not have
         any related document to previous business
     9. Tax returns for Hanie lskander/John Alexander since 2010. lf
         you do not have any of the tax returns, complete a form 4506-T
         and provide to me. I do not have any related document to
         previous business
     10. Tax returns for Nagwa Youseif since 2010. lf you do not have
         any of the tax returns, complete a form 4506-T and provide to
         me. She never been involved in business at all. I have no idea
         where you get that from.
     11. Copy of insurance licenses. I do not have any related document
         to previous business
     12. The full names, last known addresses, and phone numbers for
         Kristy and Anita, the two office employees that worked on Star
         Subaru for New Vision Advertising I do not have any related
         document to previous business employees.
     13. All checks issued to Kristy and Anita I do not have any related
         document to previous business
     14. The names, addresses and telephone numbers of the four (4)
         companies that performed mailings for New Vision Advertising I
         do not have any related document to previous business either I
         have record of
     15. Cell phone records establishing all communications with Douglas
         Filardo.l do not have any record of previous business since 2017
     16. Sample of an invoice for New Vision Advertising. I do not have
         any related document to previous business but I told you many
         times how it looks like.
     17. The bank account number for Nagwa Youseif's Bank of America
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 14 of 22 PageID #: 100




          account. She never been involved in business neither any
          transactions.
      18. The bank account number for New Vision's Wells Fargo account.
          You hacked that account and you have the statement already
          which you showed me last time.
      19. All documents related to the paymenUtransfer of money from
          Motorsports Advertising, Douglas Filardo, and/or Francine
          Filardo to New Vision Advertising and or Hanie lskander/John
          Alexander. I do not have any related document to previous
          business.
      20. All bank records and statements related to deposits into and
          withdrawals from any bank account onto which the defendants
          and/or New Vision Advertising are or were a signatory while
          performing work for Douglas Filardo/Motorsports Advertising I do
          not have any related document to previous business
      21. All documents, including, but not limited to, correspondence,
          notes, transcripts, facsimiles, emails and related metadata
          (including but not limited to emails to and from both
          "joh n @ nvadvertisi ng. net" and "jalexand er @ myhst. com"),
          transmission records, text messages, instant messages, phone
          messages, voicemails, or audio or video tapes, and emails
          related to any communications between Defendants and Star
          Auto Group and/or Filardo concerning work to be performed for
          Star Auto Group and/or Filardo. I do not have any related
          document to previous business
      22. All documents related to any lawsuit or criminal proceedings in
          which you were involved. I do not have any related document.
      23. All documents regarding Nagwa Youseif's position as Executive
           Producer with New Vision and NV as previously indicated on
           New Vision's website, "www.nvadvertising.net" She never been
           in position with the company. Website was for advertising
           purpose only not a work contract

      24. All screenshots you took    of Plaintiff's documents during your
         deposition. What screenshots?
    Before l write to the court, please confirm that you will not respond to
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 15 of 22 PageID #: 101




    these 24 requests.

    I wish that will help you
Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 16 of 22 PageID #: 102




                                                    66D))
               EXHIBIT
      Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 17 of 22 PageID #: 103

Jamie Felsen

From:                             jalexander@myhst.com
Sent:                              Monday, October 26,2020 1:30 PM
To:                                Jamie Felsen
Subject:                           RE:   QUESTION



I did respond to every question as the judge requestedl I do not have different answer to your non stop requests!
---Original Message---
From: "Jamie Felsen" <jamiefelsen@mllaborlaw.com>
Sent: Monday, October 26, 2020 1:24pm
To:'Jalexander@myhst.com" <jalexander@myhst.com>
Cc: "Jeremy Koufakis" <jeremy@mmmlaborlaw.com>
Subject: RE: QUESTION

Just so that I understand, you will not be responding to my Oct. 16 email below regarding the deficiencies in your
discovery responses?


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notified that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notiff me immediately. Thank you.

From: jalexander@myhst.com <jalexander@myhst.com>
Sent: Monday, October 26, 2020 1 :17 PM
To: Jamie Felsen <jamiefelsen@mllaborlaw.com>
Subject: RE: QUESTION

I have responded to all your questions and I have sent a copy to the court. I have no relations to your claim further. You
find alldocument related with Motorsport. lwish I can help you. I am so busy till December 25th.

*--Original Message---
From: "Jamie Felsen" <iamiefelsen@mllabo >
Sent: Monday, October 26,2020 9:29am
To:"jalexander@myhst'<j@>
Cc: "Jeremy Koufakis" <ieremy@mmmlaborlaw.com>
Subject: RE: QUESTION

Mr. Alexander,

I have not received a response to my below e-mail. Please let me know today if you will be responding; otherwise, I will
file a motion to with the court.


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
                                                              1
        Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 18 of 22 PageID #: 104
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notified that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notiff me immediately. Thank you.

From: Jamie Felsen
Sent: Friday, October 16,2020 4:32PM
To: ialexander@myhst
Gc: Jeremy Koufakis <ieremv@mmmlaborlaw.com>
Subject: RE: QUESTION

Mr. Alexander,

I   write to inform you about deficiencies in your responses that need to be cured.

2 - your driver's license is relevant to determine your formal name as you have used various aliases.
3-6; 13, 16, 19-21- in response to each of these requests, you state you "do not have any related document to previous
business". Please note you have an obligation to search your records and you will need to testiff truthfully under oath at
your next deposition with regard to your efforts to respond to each and every one of these demands.
7 - you are obligated to produce the document; I am not obligated to find it from another source
8-9 - as stated in the demands, if you do not have the tax returns, you need to complete Form 4506-T so that we can
obtain them
 10, 17,23 - your statement that she was not involved in the business does not provide a basis for you to withhold these
documents and information. She is a defendant in this action and must produce her tax returns, documents regarding her
position with New Vision, and the identity of her bank account
11 - This demand has nothing to do with your previous business. You testified that you are in licensed in the insurance
industry. You need to produce responsive documents.
 12, 14 - these requests do not seek the production of documents. They request that you provide information
15 - Please provide the cell phone number and the identi$ of the provider you used when you communicated with
Douglas Filardo concerning New Vision. We will provide you with an authorization so that we can obtain responsive
documents
18 - You are correct that we have your bank records from Wells Fargo (which we obtained through a subpoena). This
request was meant to seek the identig of your bank account number for Suntrust Bank - which you testified that you had
an account with
22 -You are required to produce documents not only in your possession, but also in your custody and control. Therefore,
if the attorney that represented you in any prior civil or criminal cases has responsive documents, you must obtain them
from him or her and produce them
24 - during the deposition, you took pictures of the screen. You need to produce those pictures.

Please cure these deficiencies by October 24, otherwise we will file a motion with the court. \A/hen you cure these
deficiencies, please provide dates in November on which you are available to conclude your deposition and on which
Nagwa Youseif is available for her deposition.


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLG
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confldentlal. lf the reader
of this message is not the intended recipient, you are hereby notlfled that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. tf you have received this communication in error, please notify me immediately. Thank you.

                                                                2
      Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 19 of 22 PageID #: 105
From:ialexander@mvhst.com<ialexander@myhst              >
Sent: Friday, October 16,2020 4:02 PM
To: Jamie Felsen <jamiefelsen@mllab >
Subject: RE: QUESTION

Attached...
---Original Message---
From: "Jamie Felsen" <jamiefelsen@mllab >
Sent: Friday, October 16, 2020 2:07Pm
To:"i@'<i@>
Cc:"JeremyKoufakis"<jeremv@mmmlaborla               >
Subject RE: QUESTION

\Mllyou be sending responses today?


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notified that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notiff me immediately. Thank you.

From: Jamie Felsen
Sent: Monday, October 12,2020 3:57 PM
To: ialexander@mvhst.com
Cc: Jeremy Koufakis <ieremy@mmmlaborlil >
Subject: RE: QUESTION

These 24 questions are the ones that the judge directed you to respond to on September 9 in the aftached Order which
you were required to respond to by Oct. 8. Please respond by the end of the week as they are already overdue.


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notified that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notiff me immediately. Thank you.

From: ialexander@myhst.com <jalexander@myhst >
Sent: Monday, October 12,2020 3:54 PM
To: Jamie Felsen <iamiefelsen@mllaborlaw.com>
SubJect: RE:QUESTION

These are different question than the ones in the complaint. I answer those questions in your cession. I need time to
respond. I am very busy this week

                                                             3
      Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 20 of 22 PageID #: 106
---Original Message---
From: "Jamie Felsen" <iamiefelsen@mllaborlaw.com>
Sent: Monday, October 12,2020 3:45Pm
To:"i@'<i@>
Cc: "Jeremy Koufakis" < ieremy   @   mmmlaborlaw. com>
Subjecl RE: QUESTION

I don't understand your response. I made 24 requests for documents at your deposition which I memorialized in an email
to you after your deposition. The judge ordered you to respond to each of them. \Mat you sent is not responsive to these
24 requests, which, again, were the following:

    t.   Copy ofyour current PassPort
    2.   Copy of your current drive/s license.
    3.   All communications and documents, including, but not limited to, correspondence, notes, transcripts, facsimiles,
         emails and related metadata (including but not limited to emails to and from both "iohn@nvadvertisins.net"
         and "ialexander@mvhst.com"), transmission records, text messages, instant messages, phone messages,
         voicemails, or audio or video tapes, and emails related to any communications between you and Ansira
         concerning work to be performed for Star Auto Group and/or Filardo.
    4.   All communications (including but not limited to emails and text messages) between you and Douglas Filardo
         and/or Motorsports Advertising concerning Star Auto Sales of Queens LLC, including but not limited to, services
         you and or New Vision Advertising performed for Star Auto Sales of Queens LLC on behalf of Douglas Filardo
         and/or Motorsports Advertising.
    5. Allcommunications (including but not limited to emails and text messages) between you and Douglas Filardo
        and/or Motorsports Advertising concerning the lawsuit filed by Star Auto Sales of Queens LLC against you.
    6. All documents received by New Vision Advertising and/or Hanie lskander from Subaru's corporate office
        authorizing the use of certain images in advertisements for Star Subaru.
    7. The double-sided document you were viewing during your deposition that lists New Vision Advertising's clients.
    8. Complete the attached 4506-T so that we can obtain the tax returns for New Vision Advertising for 2O1O-2016.
    9. Tax returns for Hanie lskanderlohn Alexander since 2010. lf you do not have any of the tax returns, complete a
        form 4506-T and provide to me.
    10. Tax returns for Nagwa Youseif since 2010. lf you do not have any of the tax returns, complete a form 4506-T
        and provide to me.
    11. Copy of insurance licenses
    12. The full names, last known addresses, and phone numbers for Kristy and Anita, the two office employees that
        worked on Star Subaru for New Vision Advertising
    13. All checks issued to Kristy and Anita
    14. The names, addresses and telephone numbers of the four (4) companies that performed mailings for New Vision
        Advertising
    15. Cell phone records establishing all communications with Douglas Filardo
    16. Sample of an invoice for New Vision Advertising
    17. The bank account number for Nagwa Youseifs Bank of America account.
    18. The bank account number for New Vision's Wells Fargo account.
    19. All documents related to the payment/transfer of money from Motorsports Advertising, Douglas Filardo, and/or
         Francine Filardo to New Vision Advertising and or Hanie lskander/ohn Alexander.
    20. All bank records and statements related to deposits into and withdrawals from any bank account onto which the
        defendants and/or New Vision Advertising are or were a signatory while performing work for Douglas
         Fila rdo/Motorsports Advertising
    21. All documents, including, but not limited to, correspondence, notes, transcripts, facsimiles, emails and related
         mctadata (including but not limited to emails to and from both "john@nvadvertisl " and
         "ialexarrder@mvhs ), transmission records, text messages, instant messages, phone messages, voicemails,
        or audio or video tapes, and emails related to any communications between Defendants and Star Auto Group
        and/or Filardo concerning work to be performed for Star Auto Group and/or Filardo.
    22. All documents related to any lawsuit or criminal proceedings in which you were involved.

                                                             4
      Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 21 of 22 PageID #: 107
    23. All documents regarding Nagwa Youseifs position as Executive Producer with New Vision and NV as previously
        indicated on New Vision's website, "www.nvadvertising.net"
    24. All screenshots you took of Plaintiffs documents during your deposition.

Before I write to the court, please confirm that you will not respond to these 24 requests.


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notified that you have received this message and the
enclosed documents in error and that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notiff me immediately. Thank you.

From: ialexander@myhst.com <jalexander@myhst >
Sent: Monday, October 12,2020 3:39 PM
To: Jamie Felsen <iamiefelsen@mllaborlaw.com>
Subject: RE: QUESTION

I did not invent those question, those were copy of what you sent me!     I sent a copy to the court as well.
I am not in violation of anything!



---Original Message---
From: "Jamie Felsen" <jamiefelsen@mllab >
Sent: Monday, October 12,2020 2:47Pm
To:"j@'<jalexander@myhst                                 >
Cc: "Jeremy Koufakis" <ieremv@mmmlaborlaw.com>
Subject RE: QUESTION

Mr. Alexander,

You did not respond to the correct requests for documents. Attached (again) are the 24 items I requested at your
deposition that lhe Court directed you to respond to. You are now in violation of the Court's Order, but I will provide you
until the end of the week to respond, otherwise I will file another motion with the court.


Jamie S. Felsen - Partner
Milman Labuda Law Group PLLC
3000 Marcus Ave., Suite 3W8
Lake Success, NY 11042
Telephone (516) 328-8899
Fax (516) 328-0082

This information contained in this message is intended only for the personal and confidential use of the recipient(s) named
above. This message may be an attorney-client communication, and as such, is privileged and confidential. lf the reader
of this message is not the intended recipient, you are hereby notified that you have received this message and the
enclose6 clocuments in error ancl that any review, dissemination, distribution or copying of this message is strictly
prohibited. lf you have received this communication in error, please notiff me immediately. Thank you.

From: ialexander@myhst.com<jalexander@myhst >
Sent: Wednesday, October 7 , 2020 2:15 PM
To: Jamie Felsen <jamiefelsen@mllab >
Subject: QUESTION
                                                               5
      Case 1:19-cv-06791-RPK-ST Document 25 Filed 10/26/20 Page 22 of 22 PageID #: 108


John Alexander
Health Life Annui$
Broker/Adviser
C:941 8222597
O: 941 366 3757
ialexander@myhst.com
Healthcare Solutions team
http://www.mvhst.com




                                              6
